Citation Nr: 1022409	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  00-24 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disorder resulting 
from herbicide exposure.  

2. Entitlement to service connection for a skin disability, 
to include as secondary to herbicide-related diabetes 
mellitus.  

3. Entitlement to an evaluation in excess of 10 percent for 
residuals of a right (dominant) wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. H., Associate Counsel

INTRODUCTION

The Veteran had active service from April 1965 to November 
1968, with service in Vietnam during which time he earned the 
Purple Heart Medal with two stars (three awards).  The 
Veteran also had another period of service from April 1969 to 
May 1970, which terminated in a discharge of a character 
precluding payment of compensation based on that period of 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; thus, his 
in-service herbicide exposure is presumed.

2. Diabetes mellitus is presumed to be etiologically related 
to in-service exposure to an herbicide agent.

3. The evidence demonstrates a causal relationship between 
the Veteran's service-connected diabetes mellitus and his 
skin conditions.  

4. The Veteran's right wrist disability is manifested by pain 
and limitation of motion, with no ankylosis or bone fusion.



CONCLUSIONS OF LAW

1. Diabetes mellitus is presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. The criteria for establishing entitlement to service 
connection for skin conditions of the bilateral feet/ankles 
as secondary to the service-connected diabetes mellitus, are 
met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

3. The criteria for a disability evaluation in excess of 10 
percent for status post right wrist injury with residual 
tendonopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5213, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In the present case, the unfavorable rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the Veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Accordingly, the 
Veteran was provided with letters that contained the 
requisite information in June 2004, November 2006, December 
2008, and February 2009, along with readjudications of the 
claims in august 2005, December 2009, and February 2010 
SSOC's.  

Moreover, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the February 2009 
letter addressed the disability rating and effective date 
elements of his claims, and all claims were readjudicated in 
March 2010 by way of the issuance of a Supplemental Statement 
of the Case (SSOC), thereby curing any prior defect.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and available post service 
treatment records have been obtained.  Here, it is briefly 
noted that the Veteran is currently incarcerated and has been 
incarcerated, almost continuously, at various correctional 
facilities since approximately 1975.  Notably, he has been 
afforded VA examinations.  The RO has also attempted to 
obtain treatment records from the correctional facilities 
where the Veteran has been, and currently remains, 
incarcerated.  See Release of Information Requests for Union 
Correctional Institute, Polk Correctional Institute, and 
Henry Correctional Institute, September 2007 and April 2009.  
To date, none of the correctional facilities have responded 
to such inquiries; nor has the Veteran obtained and submitted 
the records himself.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II. Entitlement to Service Connection For a Disorder 
Resulting From Herbicide Exposure, To Include a Skin Disorder 
On a Secondary Basis 

At the outset, it is noted that the Veteran's claimed skin 
disabilities have been etiologically related to diabetes 
mellitus.  See July 2009 VA Examination.  Again, the Veteran 
served in the Republic of Vietnam and, thus, his in-service 
herbicide exposure is presumed.  

In light of the medical findings outlined in the July 2009 VA 
skin examination (discussed below), and further considering 
the Veteran's presumed exposure to herbicides, the Board 
finds that a direct service connection claim for diabetes 
mellitus is found to have been impliedly adjudicated by the 
RO.  As such, the Board will consider the issue of 
entitlement to service connection for diabetes mellitus on a 
presumptive basis herein.  



Service Connection - Applicable Law and Regulations 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009). I n 
addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In a claim for secondary to service connection, the 
regulations provide that service connection shall be granted 
for a disability that is proximately due to or the result of 
a service-connected disability. 38 C.F.R. § 3.310.  In the 
context of claims for secondary service connection, the 
evidence must demonstrate an etiological relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other. Buckley v. West, 12 Vet. App. 76, 84 
(1998).  

Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability. See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability. See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2009).

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Discussion 

The Veteran, through his representative, has asserted that 
service connection for diabetes is warranted on a presumptive 
basis.  See The American Legion, Written Brief, May 18, 2010.  
The Veteran also contends that his skin conditions of the 
bilateral feet/ankles, variously diagnosed as eczema, tinea 
pedis, and onychomycosis, are either directly related to 
herbicide exposure, or secondary to herbicide-related 
diabetes. 

The Veteran's Form DD-214 shows that he served in the 
Republic of Vietnam during the Vietnam era.  There is no 
affirmative evidence in the record to establish that the 
Veteran was not exposed to herbicides during service.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.

The Veteran's VA medical records reflect a diagnosis of 
diabetes with an approximate onset date of 1996.  In a July 
2009 VA examination report, the examiner noted a lengthy 
history of diabetes and opined that the current skin 
conditions of the bilateral feet/ankles were most likely from 
caused by his "long-term diabetes."  Diagnoses related to 
the feet/ankles included mild eczema, intermitted tinea 
pedis, and onychomycosis, as well as vascular symptoms, 
including pigmented purpura, thin skin, and mild venous 
statis changes.   

Resolving all doubt in the Veteran's favor, the record 
supports the conclusion that the Veteran has a current 
diabetes mellitus disability.  As the Veteran is presumed to 
have been exposed to herbicides and has been diagnosed with a 
disability presumptively linked to herbicide exposure, the 
Board finds that service connection for diabetes mellitus, 
type II, is warranted.

In so finding, the Board also observes that service 
connection shall be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310.  In this case, the July 2009 
VA examiner opined that the there was an etiological 
relationship between the service-connected diabetes and skin 
conditions of the feet/ankles.  Indeed, he stated that the 
Veteran's diagnosed skin conditions were most likely due to 
his long term diabetes.  Based on the foregoing medical 
opinion, the Board finds that service connection for skin 
conditions of the feet/ankles, as secondary to diabetes, is 
warranted.  

II. Increased Rating for a Right Wrist Disability 

The Veteran asserts that he is entitled to a higher rating 
for this disability, currently evaluated as 10-percent 
disabling under 38 C.F.R. § 4.71a, DC 5215, for limitation of 
motion of the right wrist (major).  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court, however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Applicable Regulations and Factual Background 

Again, the RO has rated the Veteran's service-connected right 
wrist disability as 10 percent disabling from July 21, 1998, 
under Diagnostic Code 5215 (pertaining to limitation of 
motion of the wrist).  

Normal dorsiflexion of the wrist is from 0 to 70 degrees and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Normal ulnar deviation is from 0 to 45 
degrees and normal radial deviation is from 0 to 20 degrees.  
Id.

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under 
that code, a maximum 10 percent disability evaluation is 
assigned for either the major (dominant) or minor (non-
dominant) hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  Id.  Hence, 
a higher rating is not warranted under this code during the 
entire rating period on appeal.  Other potentially applicable 
diagnostic codes are listed below.

Under Diagnostic Code 5214, a 30 percent rating is warranted 
when there is favorable ankylosis in 20 to 30 degrees of 
dorsiflexion in the major wrist.  A 40 percent rating is 
warranted when there is ankylosis of the major wrist in any 
other position, except favorable.  A 50 percent rating is 
warranted when there is unfavorable ankylosis, in any degree 
of palmar flexion, or with ulnar or radial deviation of the 
major wrist.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 
1994) at 86).  Extremely unfavorable ankylosis will be rated 
as loss of use of the hand under Diagnostic Code 5125.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Supination of the 
forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the major side; limitation of pronation with motion lost 
beyond the middle of arc is rated 30 percent disabling for 
the major side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side; loss of supination or pronation due to bone 
fusion, with the hand fixed in full pronation, is rated 30 
percent disabling for the major side; and loss of supination 
or pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side.  38 C.F.R. § 4.71a.

Here, it is briefly noted that VA has attempted to obtain 
treatment records from the correctional facilities where the 
Veteran has been, and currently remains, incarcerated.  See 
Release of Information Requests for Union Correctional 
Institute, Polk Correctional Institute, and Henry 
Correctional Institute, September 2007 and April 2009.  To 
date, none of the correctional facilities have responded to 
such inquiries; nor has the Veteran obtained and submitted 
the records himself.  

In any event, the Veteran was afforded a VA examination in 
July 2009 for evaluation of his right wrist disability.  Such 
examination reflected that the Veteran's right hand is his 
dominant hand.  As indicated in his service treatment 
records, the Veteran stated he initially injured his wrist 
secondary to a booby trap explosion in 1967.  He reported 
that he still has constant pain with decreased range of 
motion in the joint.  Upon physical examination, there was no 
evidence of deformity, instability, weakness, incoordination, 
decreased speed of joint motion, dislocation, locking 
episodes, effusions, or flare-ups.  The Veteran did endorse 
pain, stiffness, and tenderness.  General joint findings 
included tenderness, pain at rest, and abnormal motion.  
Range of motion summary reflected the following: right 
dorsiflexion was to 20 degrees; right palmar flexion was to 
35 degrees; right radial deviation was to 5 degrees; and 
right ulnar deviation was to 10 degrees.  There was objective 
evidence of pain following repetitive motion; however, there 
was no additional limitation of range of motion after three 
repetitions.  Notably, the examiner found no evidence of 
ankylosis.  Other significant findings included painful range 
of motion in dorsiflexion from 10 to 20 degrees; in palmar 
flexion from 25 to 35 degrees; and pain at the end range of 
motion with radial and ulnar deviation.  X-rays revealed a 
radiopague suture over the dorsum of the right wrist; 
radiographic findings were otherwise normal.  The diagnosis 
was status-post blast injury to the right wrist with residual 
tendonopathy and reduced range of motion.   

An October 2009 addendum to the examination report reflects 
that the examiner reviewed the Veteran's claims file for 
pertinent information in regard to the July 2009 C & P 
examination.  No changes to the July 2009 examination report 
were noted at that time.  

Analysis 

Based on the evidence outlined above, the Veteran's right 
wrist disability has been primarily manifested by pain and 
limitation of motion.  As noted, for the period on appeal, 
the Veteran is currently in receipt of the maximum rating 
allowed (10 percent) under Diagnostic Code 5215 for 
dorsiflexion of less than 15 degrees.  As such, a higher 
rating cannot be assigned under that Diagnostic Code.  
Likewise, ankylosis was not shown during this period, and 
thus a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5214.  During this period, a higher rating is 
also not warranted under Diagnostic Code 5213, as there was 
no evidence of limitation of pronation with motion lost 
beyond the last quarter of arc, or evidence of bone fusion 
with the hand fixed near the middle of the arc or moderate 
pronation.  

The Board recognizes the Veteran's reports of right wrist 
pain and the objective findings of painful motion upon VA 
examination.  However, where a Veteran is in receipt of the 
maximum rating for limitation of motion of a joint, the 
provisions under DeLuca, do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In this case, the Veteran's 
10 percent evaluation during the period on appeal is the 
maximum rating for loss of motion of the wrist.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Since there is no applicable 
diagnostic code that provides an evaluation in excess of 10 
percent for limitation of motion of the wrist, 38 C.F.R. §§ 
4.40, 4.45, and 4.59 are not applicable.

In sum, there is no support for a disability rating in excess 
of 10 percent for the Veteran's service-connected right wrist 
disability during the period on appeal.  


ORDER


Service connection for diabetes mellitus is granted.

Service connection for a skin disorder of the bilateral 
feet/ankles, as secondary to service-connected diabetes 
mellitus, is granted.   

A schedular rating in excess of 10 percent for a right wrist 
disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


